[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDINGS AND ORDER
 FINDINGS
After the testimony of the Plaintiff and consideration of the evidence, the Court makes the following findings:
  1. Notice of a Request for a Hearing in Damages was given to all Defendants.
  2. A Default for Failure to Appear entered against the Defendant Carlos R. Rivas on February 8, 2000, and a Default for Failure to Plead was entered against the Defendant Maria Alvarez on the March 24, 2000.
  3. A Motion for Default for Failure to Appear as to the Defendant Raul E. Lopez was denied on February 8, 2000, due to insufficient service.
  4. The Defendant Carlos R. Rivas is not now in the active military or naval service of the United States.
  5. On or about March 17, 1999, the Defendants paid to the Plaintiff a fee in the amount of THREE THOUSAND SIX HUNDRED ($3,600.00) DOLLARS to undertake an appearance bond.
6. The bond was called on March 26, 1999.
  7. The Plaintiff paid to the State of Connecticut a negotiated settlement in the amount of TWENTY-FIVE THOUSAND ($25,000.00) DOLLARS.
 ORDER
Judgment may enter in favor of the Plaintiff on COUNT TWO of the Complaint against the Defendants MARIA ALVAREZ and CARLOS R. RIVAS in the amount of TWENTY-ONE THOUSAND FOUR HUNDRED ($21,400.00) DOLLARS, together with interest at the rate of CT Page 5282 TWELVE (12%) PERCENT per annum thereon commencing March 26, 1999 through and including May 1, 2000, and thereafter at the rate of TEN (10%) PERCENT per annum pursuant to Section 37-3a C.G.S. The Plaintiff is awarded her reasonable costs per Statute.
THE COURT By ____________________ Shay, J.